The judgment of the Supreme Court was entered, October 23d 1876,
Per Curiam. —
This case differs in some particulars from Jami-son v. Jamison, 3 Wharton 457, yet as the essential thought of a husband’s joinder with his wife in her conveyance of her estate, is his consent to her act, we think his sealing and signature to the deed, duly acknowledged as his act and deed, fully supply the evidence of this consent. True it is that the entire language of the deed is that of the wife alone even to the concluding words, “ In testimony whereof:” yet when the husband signed and sealed it with her, and solemnly declared it to be his deed for the purposes contained in it, he adopted all that was before his signature.- The true purpose of the law is therefore answered.
Judgment affirmed.